08/14/2020


1            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                 Case Number: DA 20-0313
2                  SUPREME COURT CAUSE NO. DA 20-0313
     JAMES T. & ELIZABETH GRUBA and LEO G.
     & JEANNE R. BARSANTI,
                          Petitioners/Appellants,  ORDER GRANTING
         vs.                                         APPELLANTS'
     MONTANA PUBLIC SERVICE COMMISSION,           UNOPPOSED MOTION
                           Respondent/Appellee.    TO FILE OPENING
                                                     BRIEF UNTIL
        and
                                                  SEPTEMBER 21, 2020
     NORTHWESTERN ENERGY.
                           Respondent/Appellee.
3
4
5    Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an

6    extension of time until September 21, 2020, to prepare, file, and serve the

7    Appellant's brief.

 8
 9             his August
10
11
12




     Order Granting Appellants' Motion for Extension of Time,                 Page 1 of 1